UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 1-10446 LITHIUM TECHNOLOGY CORPORATION (Name of Issuer in Its Charter) DELAWARE 13-3411148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5, PLYMOUTH MEETING, PENNSYLVANIA 19462 (Address of Principal Executive Offices) (Zip Code) (610) 940-6090 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Accelerated filero Non-accelerated filero Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of December 17, 2010, 1,887,173,032 shares of common stock. LITHIUM TECHNOLOGY CORPORATION AND SUBSIDIARIES FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX Page PART 1—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets—September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited), respectively 4 Condensed Consolidated Statements of Cash Flows—for the Nine Months Ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements—September 30, 2010 (Unaudited) 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM4. CONTROLS AND PROCEDURES 25 PART II—OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 26 ITEM1A. RISK FACTORS 26 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 ITEM5. OTHER INFORMATION 27 ITEM6. EXHIBITS 27 Index PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS LITHIUM TECHNOLOGY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Related party receivables - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Related parties debt Current portion of long term debts Other current liabilities and accrued expenses Warrant liability Total current liabilities Long term debt Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS DEFICIT Total Preferred Stock Authorized 100,000,000 Convertible Preferred stock B, par value $.01 per share, authorized: 100,000; None issued and outstanding at September 30, 2010 and December 31, 2009 $
